UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6159


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JAY E. LENTZ,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:01-cr-00150-TSE-1)


Submitted:    August 20, 2009                 Decided:   September 2, 2009


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jay E. Lentz, Appellant Pro Se.    Patricia Marie Haynes, OFFICE
OF THE UNITED STATES ATTORNEY, Erik R. Barnett, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jay Lentz seeks to appeal the district court’s order

denying his motion for appointment of counsel and his motion for

appointment     of   an   investigator.           This     court   may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain   interlocutory       and       collateral    orders,      28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                  The order Lentz seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.        Accordingly, we dismiss the appeal for

lack of jurisdiction.        We deny as moot Lentz’s motion to hold

the case in abeyance.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court    and       argument    would   not        aid   the

decisional process.

                                                                          DISMISSED




                                          2